Detailed Action
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 5 and 9) in the reply filed on 8 June 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (U.S. Patent Publication No. 2008/0090087A1 hereinafter Shoji) in view of Gohlke et al. (European Patent No. 1,722,008(A2) hereinafter Gohlke).

Regarding Claim 1, Shoji teaches a refractory article (abstract) comprising: a platinum(Pt)-based substrate (abstract); and a coating layer disposed on the Pt-based substrate (abstract), the coating layer comprising on an oxide basis: B203 in an amount of about 3 wt% to about 6 wt%; and CaO in an amount of about 2.4 wt% to about 4.8 wt% ([0076] – [0077]: OA-10 composition & Example 2 of Table 1 define a coating composition of 53.5 wt% SiO2, 34 wt% Al2O3, 5 wt% B203, 2.5 wt% CaO).
Shoji is silent on the coating layer comprising an oxide basis: SiO2 in an amount of about 60 wt% to about 70 wt%, Al203 in an amount of about 20 wt% to about 30 wt%.
Gohlke teaches on the coating layer comprising an oxide basis: SiO2 in an amount of about 60 wt% to about 70 wt%, Al203 in an amount of about 20 wt% to about 30 wt% (google machine translation of Gohlke abstract).
Shoji and Gohlke are analogous in the field of oxide glass coatings on platinum substrates in the glass manufacturing industry. It would have been obvious to one skilled in the art before the effective filing date to modify the coating layer oxide basis of Shoji with the oxide basis of Gohlke in order to design a coated layer impermeable to H2 and O2 gas (Gohlke google machine translation abstract) so that eventual bubble formations in the manufactured glass is decreased (Gohlke google machine translation last paragraph of page 1 – first paragraph of page 2).

Regarding Claim 2, Shoji teaches the refractory article (abstract) of claim 1, wherein the coating layer comprises whiskers distributed in a silica matrix ([0034]: alumina fibers read on whiskers & the coating is comprised primarily of Silica [Example 2 of Table 1]).

Regarding Claim 9, Shoji teaches the refractory article (abstract) of claim 1, further comprising a network modifier in an amount of about 1 wt% to about 7 wt% ([0076] – [0077]: OA-10 composition & Example 2 of Table 1 define a coating composition with 1.5% methylcellulose which is used as an organic binder ([0018] – [0019]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (U.S. Patent Publication No. 2008/0090087A1 hereinafter Shoji) in view of Gohlke et al. (European Patent No. 1,722,008(A2) hereinafter Gohlke) in further view of Ju (Chinese Patent No. 103353130A hereinafter Ju).

Regarding Claim 3, Shoji teaches the refractory article (abstract) of claim 2.
Shoji is silent on wherein the whiskers comprise a mullite crystalline phase.  
Ju teaches the whiskers comprise a mullite crystalline phase (pages 2 – 3 numeral 4: “polycrystalline refractory fibre that exists [in] the mullite crystalline form”).
Shoji and Ju are analogous in the field of refractory articles containing mineral fibres. It would have been obvious to one skilled in the art before the effective filing date to modify the alumina fibers of Shoji with the whiskers comprise a mullite crystalline phase of Ju in order to enhance heat insulation (Ju pages 2 – 3 numeral 4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (U.S. Patent Publication No. 2008/0090087A1 hereinafter Shoji) in view of Gohlke et al. (European Patent No. 1,722,008(A2) hereinafter Gohlke) in further view of Murakami (Japanese Patent Publication No. 2014/009137A hereinafter Murakami).

Regarding Claim 4, Shoji teaches the refractory article (abstract) of claim 1, wherein the refractory article is a stir chamber comprising an internal surface of Pt-based substrate ([0126]).
Shoji is silent on the coating layer is coated on at least a portion of the internal surface of the stir chamber.
Murakami teaches the coating layer is coated on at least a portion of the internal surface of the stir chamber (abstract & page 4 last sentence of 1st paragraph: “Here, the coating layer 107 is provided in the region A by thermal spraying” & figure 4: region of stirring apparatus 100 denoted by “A” is the coated region).
Shoji and Murakami are analogous in the field of refractory articles as stirring chambers with platinum substrates and protective oxide coatings. It would have been obvious to one skilled in the art before the effective filing date to modify the stirring chamber of Shoji with the coating layer is coated on at least a portion of the internal surface of the stir chamber of Murakami in order to prevent the platinum group metal from volatizing in the portion in contact with the gas phase space (Murakami middle of page 2).

Response to Arguments
Applicant’s arguments, filed 7 September 2022, have been fully considered but they are not persuasive.
Specifically, applicant argues that the instant case demonstrates unexpected results relative to the prior art of record in the areas of coating quality, durability, and hydrogen-permeation resistance. This argument is not persuasive because these results are not considered unexpected results, but rather optimized results. It would have been obvious to one skilled in the art that compositions in the range detailed in Claim 1 of the instant case would result in results similar to the those detailed in the instant cases’ specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774            


/ANSHU BHATIA/Primary Examiner, Art Unit 1774